Citation Nr: 0524173	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to May 8, 2003.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
since May 8, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which 
initially denied entitlement to service connection for PTSD.  

Subsequently, service connection was granted by the Board, 
and the RO assigned a 10 percent evaluation effective January 
1995, the date the veteran filed his original claim.  He 
disagreed with the rating and the effective date.  
Later, the veteran's disability rating was increased to 30 
percent effective from January 1995 (the date of the claim), 
and to 70 percent from May 2003 (the date of a VA 
examination).  However, a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  
As the veteran has not withdrawn the appeal, or otherwise 
limited consideration, the characterization now on the title 
page reflects the issues that are in need of appellate 
review.  
Further, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  
On a final procedural note, it appears that the veteran has 
attempted to raise an issue with respect to an earlier 
effective date of the grant for a total disability rating in 
the recent informal brief presentation.  If he desires to 
pursue this issue, he should do so with specificity at the 
RO.  As the Board does not have jurisdiction of the issue, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On January 9, 1995, the veteran filed a claim for 
entitlement to service-connection for PTSD.

2.  The RO initially denied the claim, which was ultimately 
granted by the Board in June 2002.

3.  The RO established an effective date of January 9, 1995, 
for the grant of entitlement to service connection for PTSD 
by decision dated in July 2002.

4.  There is no correspondence in the claims file prior to 
January 1995 regarding a psychiatric disorder until the 
veteran filed a claim for service connection for PTSD on 
January 9, 1995.

5.  The veteran's subjective complaints of, among other 
things, anxiety, depression, and irritability, and objective 
mental status assessment are demonstrative of no more than 
"definite" occupational and social impairment for the 
period prior to May 8, 2003.

6.  The veteran is not shown to have a flattened affect, 
speech disturbances, more than weekly panic attacks, 
difficulty understanding complex commands, memory impairment, 
or impaired judgment or abstract thinking for the period 
prior to May 8, 2003.  

7.  Since May 8, 2003, the veteran is not shown to have gross 
impairment in thought or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, an inability to maintain 
personal hygiene, or be disoriented.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 9, 
1995, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

2.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD prior to May 8, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.125, 4.126, 4.130, 4.132, Diagnostic Code (DC) 9411 
(1996); 38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (2004).

3.  The criteria for a schedular evaluation in excess of 70 
percent for PTSD since May 8, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.126, 4.130, DCs 9411, 9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran generally maintains that he is entitled to an 
earlier effective date for the grant of service connection 
for PTSD.  He further contends that his symptoms associated 
with PTSD warrant higher ratings.  

I.  Earlier Effective Date for Grant of Service Connection

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2004) (emphasis added).  

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2004) (emphasis added).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

In this case, the Board must deny the veteran's request for 
an earlier effective date as there is no legal exception or 
authority that applies to this claim.  Specifically, there is 
no correspondence in the claims file from the veteran 
indicating an intent to file a claim for PTSD until he filed 
his claim on January 9, 1995.  In fact, there is absolutely 
no other correspondence of any kind in the claims file prior 
to January 1995, except a letter dated in February 1968 
awarding the veteran educational assistance.

Further, the Board has reviewed VA medical records dated from 
1982 to 1994 and finds no complaints of, treatment for, or 
diagnosis of PTSD nor an intent to file an informal claim for 
PTSD.  Accordingly, the Board finds that the current 
effective date for the award of service connection for PTSD 
is correct and there is no legal basis for an effective date 
prior to January 9, 1995.  As such, the claim for an earlier 
effective date must be denied.

II.  Entitlement to Higher Ratings for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Historically, the veteran's initial claim for service 
connection for PTSD was denied by the RO.  On appeal, the 
Board granted the veteran's claim by decision dated in June 
2002.  In a July 2002 rating action, the RO assigned a 10 
percent rating effective from January 1995.  The veteran 
disagreed with the rating and subsequently underwent an 
examination in May 2003.  By rating decision dated in July 
2003, the RO increased the evaluation to 30 percent effective 
from January 1995, and 70 percent effective from May 2003.  
The veteran continues to challenge the current ratings.

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO rated the veteran's PTSD under DC 9411.  The pre-
amended criteria will be utilized for the period between the 
time the veteran filed his claim in January 1995 and the 
amended regulations became effective in November 1996.  Under 
the pre-amended criteria, PTSD was evaluated 30 percent 
disabling where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  

In addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the pre-amended regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  

The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "amended" criteria), which were considered 
by the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (2004).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Rating in Excess of 30 Percent Prior to May 2003

Turning first to the issue of whether a higher than 30 
percent rating is warranted under the pre-amended regulations 
for the period between January 1995 (when the veteran filed 
his claim) and November 1996 (when the regulations were 
amended), the Board finds that the claim must be denied.  

As noted above, a 50 percent rating under the pre-amended 
criteria required that the ability to establish or maintain 
effective or favorable relationships with people be 
"considerably" impaired and where the reliability, 
flexibility and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in "considerable" 
industrial impairment.  

The medical evidence during this time frame consists 
primarily of a March 1995 VA examination.  At that time, it 
was related that the veteran was under no psychiatric care, 
had recently started working, and had a bachelor's degree in 
communication.  He reported that his biggest problem was 
being completely in charge of his very elderly father and a 
mentally handicapped brother.  After a mental status 
examination, the diagnoses included dysthymia and histrionic 
personality features, but not PTSD.

Even if the veteran's symptoms were attributable to PTSD 
there would be no basis for a higher rating.  Specifically, 
at the time of the March 1995 VA examination, the veteran was 
alert, in full contact with reality, relevant, coherent, and 
working full-time.  He was not suicidal, homicidal, and was 
described as "not excessively distress" by his Vietnam 
experiences.  His mood was depressed, he was oriented, memory 
was preserved, intellectual capacities were maintained, 
judgment was adequate, and insight very poor.

Given that the veteran was working full-time without 
difficulty, except as it related to his family obligations, 
that he was oriented, alert, and coherent, and was not 
excessively distressed at that time about his Vietnam 
experiences supports no more than a 30 percent rating.  
Moreover, he was under no psychiatric treatment and had not 
been hospitalized for a psychiatric disorder during this 
period.  Thus, the Board finds that the veteran's symptoms 
were indicative of no more than "definite" social and 
industrial impairment and a rating in excess of 30 percent 
under the pre-amended criteria is not in order.

Outpatient treatment records dated prior to November 1996 
show no complaints of, treatment for, or diagnosis of PTSD.  
Therefore, these records do not support a claim for a higher 
rating.

Having determined that no higher than a 30 percent rating is 
warranted under the pre-amended regulations, the Board will 
next consider whether a higher than 30 percent rating is 
warranted under the amended regulations for the period from 
November 1996 (the date of the amended regulations) to May 
2003 (the date of an increase).  After a review of the 
evidence, the Board finds that the claim must be denied.

During the relevant time frame, the veteran underwent a VA 
examination in February 1998.  It was noted that he had been 
treated for anxiety and depression.  He was clean, adequately 
dressed, alert, oriented, and somewhat depressed.  His affect 
was constricted, attention, concentration, and memory were 
good, his speech was clear and coherent, he was not 
hallucinating, he was not suicidal or homicidal, insight and 
judgment were fair, and he exhibited good impulse control.  
The final diagnoses included dysthymia with anxiety features, 
and dependent personality traits, but not PTSD.  The global 
assessment of functioning (GAF) was reported as 70.  

As noted above, a higher rating under the amended criteria 
would require symptoms consistent with flattened affect (his 
was constricted), circumstantial, circumlocutory, or 
stereotyped speech (his was clear and coherent), panic 
attacks more than once a week (none were described), 
difficulty in understanding complex commands (none were 
described), impairment of short- and long-term memory (memory 
was described as good), impaired judgment (found to be 
"fair"), impaired abstract thinking (judgment and insight 
were "fair"), disturbances of motivation and mood (mood was 
"somewhat depressed"), difficulty in establishing and 
maintaining effective work and social relationships (he was 
able to take care of his disabled brother).

Further, a GAF of 70 indicates some "mild" symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
While not dispositive, the Board finds that this evidence 
does not support a rating in excess of 30 percent.

Next, outpatient treatment records dated from November 1996 
to May 2003 reflect treatment for a variety of medical 
problems but do not support a rating in excess of 30 percent 
for PTSD.  Medical treatment included blood pressure, visual 
disturbance, stress related to his care giving family 
obligations, stomach complaints, hoarseness in his voice, and 
pleuritic chest pain.  In June 1997, he was evaluated for 
PTSD.  His primarily complaint at that time was stress.

In an April 2000 note, it was reported that he had been able 
to achieve longer periods of relative stability and was 
apparently active in his church.  However, it was noted that 
he had been in individual psychotherapy since 1997.  While he 
continued to report symptoms of depression and PTSD, there is 
no evidence that he satisfied the criteria for a higher 
rating.  

In sum, the Board has weighed the over-all evidence for the 
period prior to May 2003 under the pre-amended and amended 
regulations and finds that no more than the current 30 
percent disability rating is warranted. 



Rating in Excess of 70 Percent Since May 2003

Turning now to the issue of whether a higher than 70 percent 
rating is warranted under the amended regulations for the 
period since May 2003, the Board finds that the claim must be 
denied.

As noted above, a 100 percent evaluation would be in order 
with gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Although the record clearly demonstrates that the veteran 
experiences occupational and social impairment with 
deficiencies in several areas, including depression, anxiety, 
lack of socialization, etc., it does not rise to the level of 
a 100 percent psychiatric disability.

Specifically, in a May 2003 VA examination, the veteran 
complained of sadness, depression, irritability, loss of 
interest for daily activities, loss of energy, insomnia, 
inability to concentrate, guilt feelings, anxiety, 
restlessness, and tension.  He related that he had, among 
other things, nightmares, intrusive recurrent thoughts, and 
avoidant behavior.

Mental status examination revealed that the veteran was well-
developed, well-nourished, appropriately dressed, had 
adequate hygiene, was cooperative, spontaneous, alert, aware 
of the interview situation, and in contact with reality.  
There was no psychomotor retardation or agitation, no tremors 
or abnormal involuntary movement, and no tics.  

The veteran's thought process was coherent and logical, 
without looseness of association, no disorganized speech, no 
delusions, and no hallucinations.  There was distressing, 
recurrent thoughts about Vietnam, mood was depressed and 
anxious, affect was constricted and appropriate, he was 
oriented to person, place, and time, memory was intact, 
abstraction capacity was normal, judgment was good, and 
insight was superficial.

The final diagnosis was chronic PTSD.  The examiner noted 
that the veteran symptoms caused impairment in social and 
occupational functioning.  The GAF was reported at 50, 
indicating "serious" symptoms and serious impairment in 
social and occupational functioning.  The examiner concluded 
that the veteran was unable to establish adequate 
interpersonal relationships with his family or neighbors and 
had not been able to work for the past seven years.

Although the veteran has a serious psychological disability, 
his symptoms do not rise to the level of a 100 percent 
disability as anticipated under the amended rating criteria.  
Specifically, there was no gross impairment in thought 
processes or communication (his was described as coherent and 
logical), persistent delusions or hallucinations (he had no 
delusions or hallucinations), grossly inappropriate behavior 
(not reported), persistent danger of hurting self or others 
(not indicated), intermittent inability to perform activities 
of daily living (while he expressed that he had lost interest 
in daily activities, he was clean and groomed appropriately), 
and disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name (he was fully 
oriented to person, place, and time).  

The Board notes that a GAF of 50 indicates "serious" 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or a serious impairment in social or 
occupational functioning (no friends, unable to keep a job).  
The Board finds that the current 70 percent rating 
contemplates a serious disorder and a higher evaluation is 
not warranted based on the GAF alone.  

Moreover, although the veteran is noted to be on psychiatric 
medications and under regular therapy, there appears to be no 
recent psychiatric hospitalizations.  In addition, more 
recent outpatient treatment records reflect that the veteran 
was oriented with coherent thought processes and fair 
judgment and insight.  For those reasons, the Board finds 
that the veteran does not meet the criteria for a 100 percent 
disability rating for the period since May 2003.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
July 2003.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decisions on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the July 2003 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in March 1995, February 
1998, and May 2003.  The available medical evidence is 
sufficient for an adequate determination.  

In sum, this is an appeal of an initial grant of benefits and 
no additional VCAA notification is required beyond that which 
has already been provided for either the earlier effective 
date claim or the increased rating claims.  See VAOPGCPREC 8-
2003.  Therefore, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.


ORDER

Entitlement to an effective date prior to January 9, 1995, 
for the grant of service connection for PTSD is denied.

Entitlement to a rating in excess of 30 percent for PTSD 
prior to May 2003 is denied.

Entitlement to a rating in excess of 70 percent for PTSD 
since May 2003 is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


